Return to Main Document [manas8k060707.htm]
 
Exhibit 10.1
 
EMPLOYMENT AND NON-COMPETITION AGREEMENT




THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT (“Agreement”) is made as of the
_First___ day of __June___, 2007, by and between ___Manas Petroleum______, a
___Nevada based____ corporation (the “Company”), and ___Neil Maedel______, a
resident of ____Nassau______, ____Bahamas______ (the “Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to retain the services of the Employee in the
manner hereinafter specified in its business, thereby retaining for the Company
the benefit of the Employee's business knowledge and experience and also to make
provisions for the payment of reasonable and proper compensation to the Employee
for such services; and
 
WHEREAS, the parties have agreed to enter into this Agreement subject to the
terms and conditions herein; and
 
WHEREAS, the Employee is willing to be employed by the Company and to perform
the duties incident to such employment upon the terms and conditions hereinafter
set forth;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
representations herein contained, the Company and the Employee mutually agree as
follows:
 
A G R E E M E N T:
 
ARTICLE I
EMPLOYMENT AND DUTIES
 
Section 1.1    Employment.     The Company shall employ the Employee, and the
Employee shall accept employment with the Company as an employee of the Company,
upon the terms and subject to the conditions hereinafter set forth and shall
hold the title of _Director Business Development & Member of the Board of
Directors (position).
 
Section 1.2    Duties.     the Employee shall serve as Director Business
Development (position) of the Company and, subject to the general operating
policies, as amended from time
 
1

--------------------------------------------------------------------------------


 
to time, of the Board of Directors (the “Board”) and the Company’s Certificate
of Incorporation and By-Laws, Employee shall have supervision and control over,
and executive responsibility for, the day to day business operations of the
Company and its subsidiaries. Employee shall have such other duties as
customarily performed by the Director of Business Development and also have such
other powers and duties as may be, from time to time, prescribed by the Board,
provided that the nature of Employee’s powers and duties so prescribed shall not
be inconsistent with Employee’s position and duties hereunder. Employee shall
report directly and exclusively to the Board and CEO and no other executive
officer will be appointed with authority over the business operations of the
Company or its subsidiaries. During the Term, Employee shall also be nominated
to serve as a member of the Board.
 
The Employee shall devote his best efforts to the business and affairs of the
Company and, during the Term (as defined in Section 2.1 of this Agreement) as
well as the period provided in Article III, shall observe at all times the
covenants regarding non-competition, and confidentiality provided in Article III
hereof. The Company and Employee acknowledge and agree that, during the Term,
Employee shall be permitted to (i) serve on corporate, civic or charitable
boards or committees, and (ii) manage passive personal investments so long as
any such activities do not unduly interfere with the performance of Employee’s
responsibilities as an employee of the Company in accordance with this
Agreement.
 
ARTICLE II
 
TERMS OF EMPLOYMENT; COMPENSATION AND BENEFITS
 
Section 2.1    Term.     Except as otherwise provided herein, the term of this
Agreement shall be open-ended beginning on the Effective Date (the “Initial
Term”).
 
Section 2.2    Compensation.     Except as otherwise set forth herein, the
Company shall pay, and the Employee shall accept as full consideration for the
services to be rendered hereunder, and the covenants entered into hereunder,
compensation as set forth in Exhibit “A”, attached hereto and incorporated
herein by reference.
 
Section 2.3    Benefits.     The Employee shall be entitled to participate in
such fringe benefits as are generally available to employees of the Company or
key executive personnel, and
 
2

--------------------------------------------------------------------------------


 
to the normal perquisites provided to such executives. Such benefits, if any,
shall be provided upon the terms and conditions as set forth on Exhibit “B”,
attached hereto and incorporated herein by reference. Provided however, nothing
in this Agreement shall be construed to require the Company to offer any
specific fringe benefit to Employee, except those specifically enumerated in
Exhibit B, to effect compliance with this Section 2.3.
 
ARTICLE III
 
NON-COMPETITION AND CONFIDENTIALITY
 
Section 3.1    Restrictive Covenants.
 
(a)    Confidentiality.     The Employee specifically agrees that, without the
consent of the Company, he will not at any time, in any fashion, form, or
manner, either directly or indirectly, divulge, disclose, or communicate to any
person, firm or corporation (other than to an attorney or accountant in the
regular course of the Company’s business) any Confidential Information (as
hereinafter defined). Upon the termination of this Agreement for any reason, the
Employee shall immediately surrender and deliver to the Company all Confidential
Information in all forms. The covenants set forth in this Section 3.1(c) shall
survive the termination of this Agreement for a term of ten (10) years
subsequent to the termination date.
 
(b)    Continuing Obligations.     The Employee agrees that his obligations and
duties contained in this Article III are continuing obligations and, except as
otherwise set forth herein, said duties shall survive the termination or
expiration of this Agreement for any reason whatsoever.
 
“Confidential Information” shall mean any information, not generally known in
the relevant trade or industry, obtained from the Company or any of its
subsidiaries, affiliates, customers or suppliers or which falls within any of
the following general categories: (a) information relating to the business of
the Company or that of any of its subsidiaries, affiliates, customers or
suppliers, including but not limited to, financial reports, income statements,
balance sheets, annual and quarterly reports, general ledger, accounts
receivable, and other accounting reports, non-public filings with government
agencies, business forms, handbooks, policies, and documents, business plans,
business processes and procedures, sales or
 
3

--------------------------------------------------------------------------------


 
marketing methods, methods of doing business, customer lists, customer usages
and/or requirements, and supplier information of the Company or any of its
subsidiaries, affiliates, customers or suppliers; (b) information relating to
existing or contemplated products, services, technology, designs, processes,
formulae, computer systems, computer software, algorithms and research or
developments of the Company or any of its subsidiaries, affiliates, customers or
suppliers; (c) information relating to trade secrets of the Company or any of
its subsidiaries, affiliates, customers or suppliers; or (d) information marked
“Confidential” or “Proprietary” by or on behalf of the Company or any of its
subsidiaries, affiliates, customers or suppliers.
 
Section 3.2    Enforcement; Remedies.     The Employee covenants, agrees, and
recognizes that because the breach or threatened breach of the covenants, or any
of them, contained in Section 3.1 hereof will result in immediate and
irreparable injury to the Company, the Company shall be entitled to an
injunction restraining the Employee from any violation of Section 3.1 to the
fullest extent allowed by law. The Employee further covenants and agrees that in
the event of a violation of any of the respective covenants and agreements
contained in Section 3.1 hereof, the Company shall be entitled to an accounting
of all profits, compensation, commissions, remuneration or benefits which the
Employee directly or indirectly has realized and/or may realize as a result of,
growing out of, or in connection with any such violation and shall be entitled
to receive all such amounts to which the Company would be entitled as damages
under law or at equity. The Employee further covenants, agrees and recognizes
that, notwithstanding anything to the contrary contained herein, in the event of
a violation, breach or threatened breach of any of the respective covenants and
agreements contained in Section 3.1 hereof, the Company shall be excused from
making any further payments to the Employee pursuant to any provision of this
Agreement until the Employee shall cease violating or breaching his respective
covenants and agreements contained in Section 3.1 hereof and shall have received
reasonable assurances from the Employee that he will no longer engage in the
same. Nothing herein shall be construed as prohibiting the Company from pursuing
any other legal or equitable remedies that may be available to it for any such
violation or breach, including the recovery of damages from the Employee. If
either party files suit to enforce or enjoin the enforcement of the covenants
contained herein, the prevailing party shall be entitled to recover, in addition
to all other damages or remedies provided for herein, its costs incurred in
prosecuting or defending said suit, including reasonable attorneys' fees.
 
4

--------------------------------------------------------------------------------


 
Section 3.3    Construction.     The Employee hereby expressly acknowledges and
agrees as follows:
 
(a)    That the covenants set forth in Section 3.1 above are reasonable in all
respects and are necessary to protect the legitimate business and competitive
interests of the Company in connection with its business which the Employee
agrees, pursuant to this Agreement, to assist the Company in maintaining and
developing; and
 
(b)    That each of the covenants set forth in Section 3.1 above is separately
and independently given, and each such covenant is intended to be enforceable
separately and independently of the other such covenants, including without
limitation, enforcement by injunction; provided, however, that the invalidity or
unenforceability of any provision of this Agreement in any respect shall not
affect the validity or enforceability of this Agreement in any other respect. In
the event that any provision of this Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction by reason of the geographic
or business scope or the duration thereof of any such covenant, or for any other
reason, such invalidity or unenforceability shall attach only to the particular
aspect of such provision found invalid or unenforceable as applied and shall not
affect or render invalid or unenforceable any other provision of this Agreement
or the enforcement of such provision in other circumstances, and, to the fullest
extent permitted by law, this Agreement shall be construed as if the geographic
or business scope or the duration of such provision or other basis on which such
provisions has been challenged had been more narrowly drafted so as not to be
invalid or unenforceable.
 
ARTICLE IV
 
TERMINATION
 
Section 4.1    Termination.
 
(a)    If, during the term hereof, the Employee (i) violates in any material
respect any provision of Article III hereof; (ii) is convicted of a felony or a
crime involving moral depravity or the commission of any other act or omission
involving dishonesty or fraud with respect to the Company or any of its
subsidiaries, customers or suppliers; (iii) substantially and repeatedly fails
to perform the duties of the office held by the Employee which continues
 
5

--------------------------------------------------------------------------------


 
after written warnings to correct such deficiency; (iv) commits acts of willful
misconduct, the Company may immediately, in writing, terminate this Agreement
without further obligation hereunder, except that the Company shall, within 30
days of termination, pay all compensation accrued through the effective date of
termination and reimburse Employee for all expenses incurred before the
termination of Employee’s employment.
 
(b)    If, during the term of this Agreement, the Employee is charged with any
act referred to in Section 4.1(a) above, the Company may, upon one (1) day’s
notice, require the Employee to take a leave of absence without pay for up to
fifteen (15) days, the length of such leave of absence to be determined by the
Company in the Company’s sole discretion.
 
(c)    Upon the Employee’s resignation from employment with the Company other
than pursuant to Section 4(f) and Section 4(g), the Company shall, within 30
days of termination, pay all compensation accrued through the effective date of
resignation and reimburse Employee for all expenses incurred before the
termination of Employee’s employment, and Employee shall have no further right
for any salary or other benefits except as otherwise required by law.
 
(d)    This Agreement shall be terminated by the death of the Employee. If the
death of the Employee occurs and this Agreement is thereby terminated, the
Company shall, within 30 days of termination, pay to the Employee's estate or
legal representative in complete settlement for relinquishment of his interest
in this Agreement, compensation and benefits payable to him through the end of
the calendar month in which his death and the Agreement's termination occur, and
shall reimburse Employee’s estate or legal representative for all expenses
incurred before the Employee’s death.
 
(e)    The Company may terminate this Agreement by written notice to the
Employee in the event that during the term hereof the Employee shall become
“permanently disabled” as the term “permanently disabled” is hereinafter fixed
and defined. For purposes of this Agreement, “permanently disabled” shall mean
(i) the Employee is unable, by reason of accident, physical or mental infirmity
or other causes beyond his control, to satisfactorily perform duties then
assigned to him or such reduced duties which the Company is willing to assign to
him for a continuous period of one hundred eighty (180) days or for a total
period of
 
6

--------------------------------------------------------------------------------


 
one hundred eighty (180) days, either consecutive or not, in any twelve month
period, or (ii) the Employee is unwilling for whatever reason to perform on a
full-time basis the duties then assigned to him for a continuous period of one
hundred eighty (180) days or for a total period of one hundred eighty (180)
days, either consecutive or not, in any twelve month period. For purposes of
this Agreement, the Company shall determine the existence of “permanent
disability”; provided, however, a determination of “permanent disability” under
subsection (i) above may be made only upon receipt of a certificate of
disability from a qualified physician, selected by the Company, subject to the
reasonable approval of Employee or his representative after examination by such
physician of the disabled Employee; provided, further, that in the event the
Employee has failed to substantially perform his duties for a period of 30
consecutive days as a result of accident or injury and thereafter refuses to
submit to a medical examination at the request of the Company for a continuous
period of one hundred eighty (180) days, the Employee shall be deemed to be
“permanently disabled.” Upon termination pursuant to this Section 4.1(e), the
Company shall, within 30 days of termination, pay to the Employee in complete
settlement for relinquishment of the Employee's interest in this Agreement,
compensation and benefits payable to the Company through the end of the calendar
month in which termination of this Agreement occurs, and reimburse Employee for
all expenses incurred before the termination of Employee’s employment.
 
(f)    In the event that the Employee’s employment hereunder is terminated (i)
at any time by the Company without cause or (ii) by the resignation of Employee
as a result of (A) a breach by the Company of any provision of this Agreement,
including, without limitation, the failure of the Company to pay any amount
hereunder when the same shall be due and payable the Company shall (i) within 30
days of termination, pay Employee all compensation accrued through the effective
date of resignation and reimburse Employee for all expenses incurred before the
termination of Employee’s employment, (ii) within 30 days of termination, pay
Employee in a lump sum an amount equal to 6 months of Employee’s annual
guaranteed salary in effect on the date of termination and the prior year’s
bonus as determined by the Board of Directors and (iii) provide to Employee, at
the Company’s expense, for the first year after Employee’s termination,
continued coverage under all benefit plans in which Employee participated
immediately prior to Employee’s termination (or if the Company was paying
Employee for obtaining such coverage on his own, the Company will pay Employee
in a lump
 
7

--------------------------------------------------------------------------------


 
sum on termination, the amount required to continue such coverage for a period
of one year), and Employee shall have no further right for any salary or other
benefits except as otherwise required by law. In addition, upon termination of
Employee’s employment pursuant to this Section 4(f), all options granted to
Employee shall immediately vest and become exercisable.
 
(g)    In the event that the Employee’s employment hereunder is terminated by
Employee for any reason during the 90-day period subsequent to a Change in
Control (as hereinafter defined), the Company shall (x) within 30 days of
termination, pay Employee all compensation accrued through the effective date of
resignation and reimburse Employee for all expenses incurred before the
termination of Employee’s employment, and (y) within 30 days of termination, pay
Employee in a lump yum an amount equal to 6 months Employee’s annual guaranteed
salary in effect of termination, and Employee shall have no further right for
any salary or other benefits except as otherwise required by law. In addition,
upon termination of Employee’s employment pursuant to this Section 4(g), all
options granted to Employee shall immediately vest and become exercisable.
 
For purposes of this Agreement, “Change in Control” shall mean:
 
(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than the current principal
stockholders of the Company, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
either (A) the then outstanding shares of the Company’s Common Stock (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of members of the Board or board of any corporate successor to the
business of the Company (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition by the Company, or
(2) any acquisition by any Person pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (c) below; or
 
(ii)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason within any period of 18 consecutive
months to
 
8

--------------------------------------------------------------------------------


 
constitute at least a majority of such Incumbent Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election, by the Company’s stockholders, was
approved by a vote of at least a majority of the members then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board; or
 
(iii)    Consummation after the Effective Date of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Securities
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then Outstanding Company Securities and the
Outstanding Company Voting Securities, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Securities and Outstanding Company Voting Securities, as the
case may be, (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then Outstanding Company Securities and the
Outstanding Company Voting Securities resulting from such Business Combination
or the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such Person had an ownership position in
excess of such fifty percent (50%) of the Outstanding Company Voting Securities
prior to the Business Combination or (C) at least a majority of the members of
the board of the entity resulting from such Business Combination were members of
the Incumbent Board or Persons who replaced such Incumbent Board without causing
a Change in Control pursuant to Section (b) above at the time of the execution
of the initial agreement, or of the action of the Incumbent Board, providing for
such Business Combination; or
 
9

--------------------------------------------------------------------------------


 
(iv)    Approval by the security holders of the Company of a complete
liquidation or dissolution of the Company.
 
(h)    If either party is prevented or delayed or anticipates being prevented or
delayed in the performance of any of its obligations under this Agreement as a
result of a force majeure event, to include but not limited to strikes,
lockouts, civil commotion, embargo, governmental legislation or regulation,
riot, invasion, acts or threats of terrorism, war, threat of or preparation for
war, fire, explosion, storm, flood, earthquake, subsidence, epidemic or other
natural physical disaster it shall immediately notify the other party, in
writing, of the same, and, where reasonably possible, specifying the period for
which such prevention or delay can reasonably be expected to continue. If a
party shall have fully complied with its obligations under this clause 4.1(h) it
shall be excused from performance of its unfulfilled obligations under this
Agreement from the date of such notice until such force majeure event no longer
pertains, provided, however, if such obligations related to “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), such obligation shall only be permitted to remain
unfulfilled to the extent permitted by Section 409A of the Code.
 
ARTICLE V
 
MISCELLANEOUS PROVISIONS
 
Section 5.1    Governing Law.     The validity, construction, interpretation and
enforceability of this Agreement shall be determined and governed by the laws of
the Province of British Columbia, Canada.
 
Section 5.2    Assignment.     This Agreement shall inure to the benefit of and
shall be binding upon the heirs and legal representatives of the Employee and
upon the successors and assigns of the Company. This Agreement is a personal
service contract and it may not be assigned by the Employee; the Agreement is,
however, expressly assignable by the Company to an affiliate of the Company.
 
Section 5.3    Remedies.
 
10

--------------------------------------------------------------------------------


 
(a)    Termination of this Agreement shall not constitute a waiver of the
Company's or the Employee’s rights under this Agreement or otherwise, nor a
release of the Company or the Employee from its or his obligations under Article
III hereof. The parties hereto agree that monetary damages are not adequate
relief for breaches under Article III hereof and that injunctive relief may be
sought and enforced by the Company against the Employee for enforcement of the
duties and obligations contained therein.
 
(b)    The rights and remedies provided each of the parties herein shall be
cumulative and in addition to any other rights and remedies provided by law or
otherwise. Any failure in the exercise by either party of his or its right to
terminate this Agreement or to enforce any provision of this Agreement for
default or violation by the other party shall not prejudice such party's right
of termination or enforcement for any further or other default or violation.
 
Section 5.4    Entire Agreement; Amendment.     This Agreement constitutes the
entire agreement between the parties respecting the Employee's employment, and
there are no representations, warranties or commitments, except as set forth
herein. This Agreement may be amended only by an instrument in writing executed
by the parties hereto.
 
Section 5.5    Notices.     Any notice, request, demand or other communication
hereunder shall be in writing and shall be deemed to be duly given when
personally delivered to an officer of the Company or to the Employee, as the
case may be, or when delivered by mail at the addresses set forth below or such
other address as may be subsequently designated in writing:
 
The Employee:


Neil Maedel
Jasmine House / Port New Providence
Nassau
Bahamas


With copy to:


The Company:
Manas Petroleum Inc.
Bahnhofstrasse 9
P.O. Box 155
CH-341 Baar
Switzerland


11

--------------------------------------------------------------------------------




With copy to:
Attn.Manas Petroleum Corp.
Michael J. Velletta
General Council
4th Floor, 931 Fort Street
Victoria, B.C. V8V 3K3
Canada
 
Section 5.6    Severability.     The provisions of this Agreement and any
exhibits are severable and, if any one or more provisions may be determined to
be illegal or otherwise unenforceable, the remaining provisions shall be
enforceable. Any partially enforceable provisions shall be enforceable to the
extent enforceable.
 
Section 5.7    Gender.     Throughout this Agreement, the masculine gender shall
be deemed to include the feminine and neuter, and vice versa, and the singular
the plural, and vice versa, unless the context clearly requires otherwise.
 
Section 5.8    Freedom To Contract.     The Employee represents and warrants
that he has the right to enter into this Agreement and that no other agreements
exist, whether written or oral, which would be in conflict with any of the terms
and conditions of this Agreement. During the first year hereof only, notice must
be provided to the Company in writing of any agreements, written or oral,
whereby the Employee is to provide services for compensation entered into by the
Employee during the term of this Agreement. Such written notice must describe in
detail the proposed relationship, as evidenced by such agreement, and specify
whether compensation has been received or will be received under the terms of
such agreement. The Employee represents and warrants that he will not enter into
any agreement, which is in conflict with the terms and conditions of this
Agreement.
 
Section 5.9    Waiver of Breach.     Either party’s waiver of a breach of any
provision of this Agreement by the other shall not operate or be construed as a
waiver of any subsequent breach by such other party. No waiver shall be valid
unless in writing and, in the case of Company, signed by an authorized officer
of the Company.
 
12

--------------------------------------------------------------------------------


 
Section 5.10    Headings.     Headings in this Agreement are for convenience
only and shall not be used to interpret or construe its provisions.
 
Section 5.11    Waiver of Jury Trial.     The Parties hereto waive the right to
a jury with respect to the resolution of any dispute brought in connection with
this Agreement.
 
Section 5.12.    Successors; Binding Effect; Third Party Beneficiaries.     In
the event of a future disposition by the Company (whether direct or indirect, by
sale of assets or stock, merger, consolidation or otherwise) of all or
substantially all of its business and/or assets, the Company will require any
successor, by agreement in form and substance reasonably satisfactory to
Employee or by operation of law, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such disposition had taken place. The foregoing
includes the acquisition of the Company by a public shell in a reverse merger or
exchange transaction, in which case this Agreement shall be assumed by the
parent holding company and Employee’s duties shall include those of the Chairman
of the Board (position) of the parent holding company as well as any
subsidiaries thereof, including the Company. As used in this Agreement, “the
Company” shall mean the Company as herein before defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.
 
Section 5.13.     Indemnification; Insurance.     Subject to and in accordance
with the provisions of the Certificate of Incorporation of the Company, which
shall not as to the following, except as required by applicable law, be amended
in this regard without Employee’s consent, the Company shall indemnify Employee
to the fullest extent permitted by the _______________(state corporate law), as
amended from time to time, for all amounts (including, without limitation,
judgments, fines, settlement payments, expenses and attorney’s fees) incurred or
paid by Employee in connection with any action, suit, investigation or
proceeding arising out of or relating to the performance by Employee of services
for, or the acting by Employee as a manager, officer or employee of, the
Company, or any other person or enterprise at the Company’s request. The Company
shall use its commercially reasonable efforts to purchase and maintain during
the Interim Period and the Term directors’ and officers’ insurance with a
liability limit of not less than $_1.6 million, provided that the Board shall
have the right to reduce the amount of insurance coverage if, in its opinion,
coverage in such amount
 
13

--------------------------------------------------------------------------------


 
is available only on unreasonable terms but in no event shall such coverage be
less than $_1 million.
 
14

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, with due authorization the parties have executed this
Agreement as of the day and year first above written.
 



     THE COMPANY           Manas Petroleum Corp.(Employer)
a Nevada corporation
             
 By:
     /s/Heinz Scholz  
 Its:
     Chairman                  EMPLOYEE                      /s/Neil Maedel    
 (Employee)

 
15

--------------------------------------------------------------------------------


 
EXHIBIT A


Compensation





A.  
Salary

 
During the first year of the Initial Term of this Agreement, the Company shall
provide Employee a guaranteed salary of US$ 180,000.00 per annum, payable
monthly in accordance with the Company’s normal payroll practices (the “First
Year Salary”).
 
During each subsequent year of the Term, the Company shall provide Employee a
salary at least equal to the First Year Salary but shall endeavor in good faith
to raise Employee’s annual salary to such level commensurate with Employee’s
performance over the prior 12 months, the progression and growth of the
Company’s business over the prior 12 months, then prevailing industry salary
scales and other relevant factors. In no event shall Employee’s guaranteed
salary be less than the First Year Salary.
 
B.    Stock Options
 
Upon the Effective Date, Employee shall receive stock options according to the
Stock Option Plan.
 
C    .Bonus
 
Within 60 days following the Effective Date, the Board shall adopt a bonus plan
pursuant to which all executives, including Employee, shall be able to receive
an annual bonus. Any bonus shall be paid before January 31st of the year
following the end of the year in which the annual bonus was earned. Any bonus
plan or payments thereunder shall comply with Section 409A of the Internal Revue
Code of 1986 so that no liability results under Section 409A as a result of the
bonus plan or any payment thereunder.
 
16

--------------------------------------------------------------------------------


 
EXHIBIT B


Benefits




The Employee shall be provided with benefits now or in the future provided by
the Company to its employees and executives, including but not limited to
comprehensive family health insurance and disability insurance.
 
(a)    The Employee shall receive a non-accountable automobile and monthly
parking allowance of US$ 12,000.00 per year (US$ 1,000.00 per month).
 
(b)    The Employee shall be promptly reimbursed for the following business
expenses: (i) gasoline, tolls, parking (exclusive of monthly),
meals/entertainment, airfare, hotel, cellular phone fees and other
business-related charges and expenses necessary for the Employee to fully
perform his functions as the Chairman of the Board of the Company, provided that
Employee submits proper expense reports and receipts for such permitted business
expenses in accordance with Company policy, and (ii) gifts and contributions
approved by the Board.
 
(c)    The Employee shall be entitled to five (5) weeks paid vacation in each
year. No vacation may be carried over from one year to the next, unless the
Employee receives a written extension from the Company’s Board of Directors. The
Employee shall also be entitled to all paid holidays given by the Company to its
employees and key management personnel.
 
1

--------------------------------------------------------------------------------

